re

Oo oO ~1 Aw Wm

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80176-EMC Document 3 Filed 10/05/20 Page 1 of 6

SERGENIAN ASHBY LLP

Joseph R. Ashby (SBN 248579)
joseph@sergenianashby.com

1055 West Seventh Street, 33 Floor
Los Angeles, CA 90017

Telephone: (323) 318-7771

Attorneys for Applicant Olegs Fils

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

 

IN RE OLEGS FILS,
Applicant,
For Order Authorizing Discovery For
€

Use In Foreign Proceedings Under 28
U.S.C. § 178

   

 

 

DECLARATION OF JOSEPH R.
ASHBY IN SUPPORT OF EX
PARTE APPLICATION FOR THE
ISSUANCE OF SUBPOENAS
DUCES TECUM PURSUANT TO 28
U.S.C. § 1782 TO SPECIALIZED
HELICOPTERS, INC., HYATT
CORPORATION, HYATT
CARMEL HIGHLANDS ALSO
KNOWN AS HIGHLANDS INN,
INC., BURST + BLOOM.
SOMMPICKS LLC, BENCHMARK
WINE GROUP, INC., AND
BELMONT WINE EXCHANGE,

NC

 
 

F
t

 

Pea ka

 

DECLARATION OF JOSEPH R. ASHBY

 

 
 

 

Case 5:20-mc-80176-EMC Document 3 Filed 10/05/20 Page 2 of 6

DECLARATION OF JOSEPH R. ASHBY
I, Joseph R. Ashby, declare as follows:

1. Laman attorney licensed to practice in California and a partner with the
law firm Sergenian Ashby LLP, counsel for applicant Olegs Fils in this matter. This
declaration is submitted in support of Mr. Fils’ application to obtain discovery under
28 U.S.C. § 1782. Unless otherwise stated, I have personal knowledge of the facts
set forth in this declaration. If called as a witness for this purpose, I could and would
testify competently under oath to the facts stated below.

2. Attached as Exhibit 1 is a true and correct copy of the Statement of
Information for Specialized Helicopters, Inc. that shows as having been filed with
the California Secretary of State on November 14, 2016. As shown in Exhibit 1,
Specialized Helicopters, Inc. is physically present in the Northern District of
California, as it is located at 150 Aviation Way, Suite 101, Watsonville, California.

3. Attached as Exhibit 2 is a truc and correct copy of the Hyatt Carmel
Highlands main webpage from the hyatt.com website, specifically,
https://www hyatt.com/en-US/hoteV/california/hyatt-carmel-highlands-overlooking-
big-sur-coast-and-highlands-inn-a-hyatt-residence-club/higph, as obtained on
October 1, 2020. As shown in Exhibit 2, Hyatt Corporation is physically present in
the Northern District of California because the Hyatt Carmel Highlands, a Hyatt

branded hotel, operates at 120 Highlands Drive, Carmel, California 93923.

 

 

-1-
DECLARATION OF JOSEPH ASHBY

 

 
co fo 41 KH A Be YS NM

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document 3 Filed 10/05/20 Page 3 of 6

4. As shown in Exhibit 2 Hyatt Carmel Highlands, which on information
and belief has also been known as Highlands Inn, Inc., is physically present in the
Northern District of California because the Hyatt Carmel Highlands hotel operates
at 120 Highlands Drive, Carmel, California 93923.

5 Attached as Exhibit 3 is a true and correct copy of the Instagram page
for Burst + Bloom. As shown in Exhibit 3, Burst + Bloom is physically present in
the Northen District of California, because it is located at The Crossroads Carmel,
438 Crossroads Blvd., Carmel, California 93923.

6. Attached as Exhibit 4 is a true and correct copy of the “About
SommPicks” page from the SommPicks website, specifically,
https://www.sommpicks.com/pages/about-sommpicks, as obtained on October 1,
2020. Exhibit 4 states that “SommPicks allows members to access difficult-to-
source wines and provides personalized attention throughout the discovery and
selection process.” Attached as Exhibit 5 is a true and correct screenshot of the
“Browse” page from the SommPicks website, specifically,
https://www.sommpicks.com/collections/all?&sort=published_at: DESC&page=I , as
obtained on October 1, 2020. Exhibit 5 shows SommPicks offering a selection of
wine and beer. Exhibit 6 is a true and correct Statement of Information for
SommPick, LLC that shows as having been filed with the California Secretary of

State on December 4, 2019. As shown in Exhibit 6, Sommpicks, LLC is physically

-2-
DECLARATION OF JOSEPH ASHBY

 

 
sy

\o oOo “SN DO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document 3 Filed 10/05/20 Page 4 of 6

present in the Northern District of California, because it is located at 440 Talbert
Street, Daly City, California, 94014.

7. Attached as Exhibit 7 is a true and correct copy of the “About
Benchmark” page from the Benchmark Wine Group website, specifically,
https://benchmarkwine.com/pages/about, as obtained on October 1, 2020. Exhibit 7
states that “Established in 2002, Benchmark Wine Group is the leading source of
fine and rare wine for wine retailers, restaurants and collectors around the world. ...
Benchmarkwine.com offers 24 hour access to our cellar, displaying inventory in real
time.” Exhibit 8 is a true and correct Statement of Information for Benchmark Wine
Group, Inc. that shows as having been filed with the California Secretary of State on
February 22, 2017. As shown in Exhibit 8, Benchmark Wine Group, Inc. is
physically present in the Northern District of California, because it is located at 445
Devlin Road, Napa, California, 94558.

8. Attached as Exhibit 9 is a true and correct copy of “About Us” page
from the Belmont Wine Exchange website, specifically,
https://www.belmontwine.com/about-us.html, as obtained on October 1, 2020.
Exhibit 9 states: “Our inventory comes primarily from private wine cellars. With
each acquisition, we verify provenance, including storage conditions, and inspect all
wines.” Exhibit 10 is a true and correct Statement of Information for Belmont Wine
Exchange, LLC that shows as having been filed with the California Secretary of

State on September 6, 2020. As shown in Exhibit 10, Belmont Wine Exchange,

 

-3-
DECLARATION OF JOSEPH ASHBY

 
bb wo Ww

Oo ~~ SN DH NM

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80176-EMC Document 3 Filed 10/05/20 Page 5 of 6

LLC is physically present in the Northern District of California, because it is located
at 25811 Clawiter Road, Hayward, California, 94545.

9 Attached as Exhibit 11 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to Specialized
Helicopters, Inc. requesting production of documents.

10. Attached as Exhibit 12 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to Hyatt Corporation
requesting production of documents.

11. Attached as Exhibit 13 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to Hyatt Carmel
Highlands, also believed to have been known as Highlands Inn, Inc., requesting
production of documents.

12. Attached as Exhibit 14 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to BURST + BLOOM
requesting production of documents.

13. Attached as Exhibit 15 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to SommPicks, LLC
requesting production of documents.

14. Attached as Exhibit 16 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to Benchmark Wine

Group, Inc. requesting production of documents.

 

_4-
DECLARATION OF JOSEPH ASHBY

 
 

 

Case 5:20-mc-80176-EMC Document 3 Filed 10/05/20 Page 6 of 6

15. Attached as Exhibit 17 is a proposed Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises to Belmont Wine
Exchange, LLC requesting production of documents.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on October 2, 2020, in Glendale, California.

oral. k. Cnht

Jégenh R. Ashbv oe

 

 

5-
DECLARATION OF JOSEPH ASHBY

 
